Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 21, 2016

                                    No. 04-16-00527-CV

                          IN THE INTEREST OF Y.L.C., a Child

                 From the 111th Judicial District Court, Webb County, Texas
                                   Trial Court No. 10028
                         Honorable Hugo Martinez, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. No costs of appeal shall be assessed against the Office of the Attorney
General.

       It is so ORDERED on September 21, 2016.


                                              _____________________________
                                              Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2016.


                                              _____________________________
                                              Keith E. Hottle, Clerk